Name: 95/358/EC, Euratom: Council Decision of 29 June 1995 on the granting of daily allowances to Members of the Economic and Social Committee, alternates and experts
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  labour market;  EU institutions and European civil service;  organisation of work and working conditions
 Date Published: 1995-08-31

 Avis juridique important|31995D035895/358/EC, Euratom: Council Decision of 29 June 1995 on the granting of daily allowances to Members of the Economic and Social Committee, alternates and experts Official Journal L 205 , 31/08/1995 P. 0038 - 0038COUNCIL DECISION of 29 June 1995 on the granting of daily allowances to Members of the Economic and Social Committee, alternates and experts (95/358/EC, Euratom)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, and in particular Article 6 thereof, Having regard to the Treaty on European Union, and in particular Article 194 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 166 thereof, Whereas the amounts of the daily allowances paid to Members of the Economic and Social Committee and to alternates and experts, laid down by Council Decision 81/121/EEC of 3 March 1981 (1), as last amended by Council Decision 92/243/EEC of 29 April 1992 (2), should be adapted; Whereas that adaptation should take account, inter alia, of the progression of the 'horeca` price index for Belgium; Whereas, however, the allowances should not be increased for beneficiaries who do not incur the expense of an overnight stay at the place of work or do not furnish satisfactory proof of such expense, HAS DECIDED AS FOLLOWS: Article 1 Article 2 of Council Decision 81/121/EEC of 3 March 1981, as last amended by Council Decision 92/243/EEC of 29 April 1992, shall be repealed and replaced by the following: 'Article 2 1. The daily allowance per travel day shall amount to: - Bfrs 4 450 for members, - Bfrs 3 000 for alternates and experts. 2. The daily allowance per meeting day shall amount to: - Bfrs 5 700 for members, - Bfrs 3 800 for alternates and experts. 3. Where the beneficiary furnishes satisfactory proof that he has incurred expenditure on an overnight stay at the place of work, he shall be paid a supplementary daily allowance of: - Bfrs 1 000 for members, - Bfrs 700 for alternates and experts.` Article 2 This Decision shall take effect on 1 July 1995. Done at Luxembourg, 29 June 1995. For the Council The President J. BARROT